UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7281


ANDRE N. CUFFEE,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF CORRECTIONS; MR. PIXLEY, Warden, Sussex 2 State
Prison; MR. PUGH, Unit Manager, Sussex 2 State Prison,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:17-cv-00624-MSD-RJK)


Submitted: February 27, 2019                                      Decided: March 15, 2019


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre N. Cuffee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre N. Cuffee, appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) action without prejudice for failure to comply with the court’s order granting him

leave to proceed in forma pauperis and directing him to pay an initial partial filing fee.

Because the district court dismissed Cuffee’s action “for procedural reasons unrelated to

the contents of the pleadings,” we have jurisdiction over this appeal. Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).

       A plaintiff’s failure to comply with a court order may warrant involuntary

dismissal. Fed. R. Civ. P. 41(b). We review such a dismissal for abuse of discretion.

Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989) (noting that dismissal is the

appropriate sanction where litigant disregarded court order despite warning that failure to

comply with order would result in dismissal). Our review of the record reveals no abuse

of discretion in the court’s decision to dismiss Cuffee’s action after he failed to comply

with the court’s order. *

       Accordingly, we affirm the district court’s order. We deny Cuffee’s motion to

appoint counsel and grant Cuffee’s motion to supplement the record. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED


       *
        Because the court dismissed without prejudice, Cuffee is able to refile his action,
therefore no prejudice has resulted.


                                            2